Citation Nr: 1146672	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-32 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for residuals of anterior cruciate ligament (ACL) repair of the right knee, currently evaluated as 40 percent disabling prior to December 1, 2006 and 10 percent disabling thereafter, to include whether the reduction in the disability rating from 40 percent to 10 percent was proper.  

2.  Entitlement to an increased disability rating for internal derangement of the left knee, currently evaluated as 40 percent disabling prior to December 1, 2006 and 10 percent disabling thereafter, to include whether the reduction in the disability rating from 40 percent to 10 percent was proper.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to December 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a hearing before a member of the Board; however, in a March 2009 statement he withdrew that request.  There is no hearing request pending.  


FINDINGS OF FACT

1.  At the time of the disability rating reduction, residuals of ACL repair of the right knee had been rated as 40 percent disabling since July 1, 1993.  

2.  At the time of the disability rating reduction, internal derangement of the left knee had been rated as 40 percent disabling since February 1, 1993.  

3.  VA examination in May 2006 showed material improvement in the Veteran's service-connected residuals of ACL repair of the right knee and internal derangement of the left knee consistent with a 10 percent evaluation for each of those disabilities, which was reasonably certain to be maintained under the conditions of ordinary life.  

4.  The May 2006 examination was as full and complete as the July 1993 examination upon which the 40 percent disability ratings were authorized and the August 2004 examination upon which the 40 percent disability ratings were continued.

5.  During the course of this appeal, the Veteran's service-connected residuals of ACL repair of the right knee has been manifested by no worse than moderate muscle impairment and slight instability; flexion has consistently been greater than 30 degrees.  

6.  During the course of this appeal, the Veteran's service-connected internal derangement of the left knee has been manifested by no worse than moderate muscle impairment and slight instability; flexion has consistently been greater than 30 degrees.  


CONCLUSIONS OF LAW

1.  Reduction of the disability rating for residuals of ACL repair of the right knee from 40 percent to 10 percent, effective December 1, 2006, is proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257-5314 (2011).

2.  The criteria for a rating in excess of 40 percent for residuals of ACL repair of the right knee, prior to December 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257-5314 (2011).

3.  The criteria for a rating in excess of 10 percent for residuals of ACL repair of the right knee, since December 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257-5314 (2011).

4.  Reduction of the disability rating for internal derangement of the left knee from 40 percent to 10 percent, effective December 1, 2006, is proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5257-5314 (2011).

5.  The criteria for a rating in excess of 40 percent for internal derangement of the left knee, prior to December 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257-5314 (2011).

6.  The criteria for a rating in excess of 10 percent for internal derangement of the left knee, since December 1, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257-5314 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

These matters started when the Veteran filed an application for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  He was sent a notification letter in May 2006 advising him of what information and evidence is needed to substantiate that claim.  He was also told what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter further advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  The letter further advised the Veteran of how effective dates are assigned, and the type of evidence which impacts those determinations.  

In June 2006, after a VA joints examination, the RO denied the claim for a TDIU and, based on the findings of the examination, proposed to reduce the disability rating for the Veteran's service-connected residuals of ACL repair of the right knee and internal derangement of the left knee.  A June 15, 2006 notice letter, which accompanied the June 2006 rating decision proposing to decrease the above ratings provided the Veteran with notice of the proposed reduction and informed him that he could submit evidence to show why the reduction should not be made.  He was also informed that he could request a personal hearing so that he could provide testimony on this matter.  It was noted that if he did not submit additional evidence within 60 days, the adjustment of benefits would go into effect.  This letter also provided notice regarding the assignment of disability ratings and effective dates.  The claim was last readjudicated in November 2008.

In summary, the Veteran was provided notice regarding the burdens of evidence production and the assignment of disability ratings and effective dates.  The specific notice requirements regarding reductions will be addressed in the analysis portion of this decision.  To the extent that the above notice may be insufficient in notifying the Veteran how to substantiate a claim for a higher disability rating, the Board notes that the Veteran has demonstrated actual knowledge of the evidence necessary to substantiate such a claim.  For example, in his substantive appeal the Veteran argued that his knee disabilities had worsened and in his notice of disagreement he discussed his symptomatology including range of motion.  The Veteran has also submitted and identified relevant evidence.  Thus, the Veteran has not been prejudiced by the notice provided.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to his claim, the appellant was not prejudiced by VA's failure to satisfy the duty to notify prior to the initial adjudication); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports, and private treatment records.
	
As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

When a reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2011).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2011).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Historically, service connection was awarded for postoperative instability of the right knee (rated at 10 percent) and instability of the left knee (rated at 0 percent) by a March 1984 rating decision.  These ratings were effective December 18, 1982.  A January 1994 rating decision increased the disability ratings to 40 percent each, effective July 1, 1993 for the right knee and February 1, 1993 for the left knee.  The current appeal stems from an April 2006 claim for a TDIU. 

In June 2006, VA issued a rating decision that proposed to reduce the disability ratings for residuals of ACL repair of the right knee and internal derangement of the left knee.  The Veteran was provided notification of the proposed reduction in a June 2006 letter.  A September 2009 rating decision reduced the disability ratings for residuals of ACL repair of the right knee and internal derangement of the left knee from 40 percent to 10 percent each, effective December 1, 2006.  Service connection for limitation of extension of the left and right knees (rated at 10 percent each) was also granted by this rating decision, effective May 17, 2006.  

The Board notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in the June 2006 letter, the Veteran was informed of the proposed reduction for residuals of ACL repair of the right knee and internal derangement of the left knee, and of his right to submit evidence showing that such change should not be made.  The Veteran submitted additional argument but did not request a hearing at that point.  Thereafter, a September 2006 rating decision reduced the award prospectively effective December 1, 2006.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.

	Applicable Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2011); see also 38 C.F.R. §§ 4.45, 4.59 (2011).

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

For rating purposes, normal range of motion in a knee joint is from 0 degrees (extension) to 140 degrees (flexion).  38 C.F.R. § 4.71, Plate II (2011).

Additionally, the VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5257 is used for rating other impairment of the knee and allows for 10, 20, and 30 percent ratings for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

A 40 percent evaluation may be assigned for a severe injury to Muscle Group XIV: Function: Extension of knee (2, 3, 4, 5); simultaneous flexion of hip and flexion of knee (1) ; tension of fascia lata and iliotibial (Maissiat's) band, acting with XVII (1) in postural support of body (6); acting with hamstrings in synchronizing hip and knee (1, 2).  Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) vastus externus; (4) vastus intermedius; (5) vastus internus; (6) tensor vaginae femoris. When moderately severe, a 30 percent evaluation may be assigned, when moderate a 10 percent evaluation is assignable, and when slight a 0 percent evaluation is assignable.  38 C.F.R. § 4.73, Diagnostic Code 5314.  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  

A slight muscle wound is a simple wound of muscle without debridement or infection.  38 C.F.R. § 4.56(d)(1)(i) (2011).  Objective findings of a slight disability are minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or metallic fragments retained in muscle tissue.  Id. at (d)(1)(iii).

A moderate muscle wound is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  38 C.F.R. § 4.56(d)(2)(i) (2011).  Objective findings of a moderate disability are entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i) (2011).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.

A severe muscle wound is a through and through or deep penetrating wound due to high velocity missile or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection or sloughing of soft parts, intermuscular binding and scarring.  38 C.F.R. § 4.56(d)(4)(i) (2011).  Objective findings of a severe muscle wound are manifested by ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Id. at (d)(4)(iii).  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Id.  Muscles swell and harden abnormally in contraction.  Id.  Tests of strength, endurance, or coordinated movements compared with corresponding muscles of the uninjured side indicate severe impairment of function.  Id.

	Factual Background

The decision to increase the disability ratings for residuals of ACL repair of the right knee and internal derangement of the left knee to 40 percent effective July 1, 1993 and February 1, 1993, respectively, was based on the findings from a July 1993 VA joints examination.  The examination consisted of gathering a medical history, examining the Veteran, and reviewing diagnostic testing.  The Veteran complained of bilateral knee pain and reported he could only stand for 15 minutes and walk for 2 blocks without having to stop.  He noted crepitation and a sense of instability but no giving way.  He wore a controller brace on the right knee and walked with a left-handed cane.  Examination revealed a slow, stiff antalgic gait.  There was severe atrophy in the extensor mechanism with extremely poor tone, as well as atrophy in the hamstrings.  The right knee lacked 5 degrees of extension.  There was 125 degrees of flexion with extreme complaint of pain at maximal forced flexion.  The left knee had full extension and flexion to 135 degrees with pain at the extreme of forced flexion.  On the right, Lachmann examination for ACL stability was 1+ with a firm endpoint.  There was a 1+ medial collateral ligament (MCL) laxity and a 1+ pivot shift suggesting mild functional instability of ACL reconstruction.  On the left, there was 2+ Lachman demonstrating intermediate ACL instability with a firm endpoint as well as 1+ MCL laxity and pivot shift test of 1+ demonstrating mild functional ACL instability.  Palpation examination revealed severe atrophy of the quadriceps mechanism and hamstrings on the right.  There was severe atrophy on the left.  There was crepitation in both knees, noted as painful on the right.  The examiner diagnosed status post bilateral knee ligament reconstructive surgery with medial meniscectomies with moderately severe functional impairment.  Also noted was mild to moderate residual ligamentous instability.  Post-examination X-rays revealed mild ostepenia with no evidence of fracture, dislocation, or osteomyelitis.  

During a VA joints examination in August 1995, the Veteran had 39 centimeters (cm.) of quadriceps bulk on the right and 39.5 cm. on the left at a point 12 cm. superior to the patella.  Mechanical testing of both lower extremities revealed that the Veteran could walk on his toes and on his heels.  Hopping on one lower extremity was much easier with the left leg as compared to the right.  All muscle groups demonstrated 5/5 motor testing when examined individually. 

The 40 percent ratings for residuals of ACL repair of the right knee and internal derangement of the left knee were continued by a September 2004 rating decision.  This was based upon the findings from an August 2004 VA joints examination.  The examination consisted of gathering a medical history, examining the Veteran, and reviewing diagnostic testing.  The Veteran complained of pain, swelling, locking, buckling, popping, and grinding.  He wore a brace and used a cane.  He reported that he could not squat or bend to the floor, walk one half mile, or stand for more than 20 minutes.  Examination revealed no instability, tenderness, warmth or crepitus.  Range of motion of the right knee was from 20 to 50 degrees, and the left knee range of motion was from 15 to 45 degrees, with pain throughout range of motion.  Muscle strength was 5/5 with no diminution in strength or range of motion with repetitive testing.  The examiner also noted that all above joints have no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  The impression was status post five surgical procedures on 2 knees, including ACL reconstructions bilaterally.  Post-examination X-rays revealed post-surgical changes from bilateral ACL repair with osteoarthritic changes in the right knee.  

The reduction in the disability ratings for residuals of ACL repair of the right knee and internal derangement of the left knee to 10 percent was based upon the findings from a VA joints examination in May 2006.  The examination consisted of gathering a medical history, examining the Veteran, and reviewing diagnostic testing.  This examination is adequate for VA rating purposes.  The Veteran complained of knee pain, swelling, locking, buckling, popping, and grinding.  Examination revealed some anterior instability bilaterally and mild crepitus on the left.  There was no tenderness or warmth in either knee.  There was 5/5 motor strength in both knees.  The right knee range of motion was from 10 to 105 degrees and the left 10 to 120 degrees, both with pain on extremes and no diminution with repetitive testing.  The examiner also specifically noted that all of the above joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  X-rays from July 2005 showed bilateral ACL repairs with left patella subluxed very slightly laterally.  
 
The ratings were reduced to 10 percent by a rating decision issued in September 2006.  A VA orthopedic clinic note from November 2006 indicates that the Veteran complained of bilateral knee trouble at that time.  He was using a cane.  On examination, the Veteran was unable to extend his knees and had a lack of extension of about 30 degrees bilaterally.  Extreme spacity of the quadriceps was also noted.  There were no knee effusions.  There was tenderness in the joint line bilaterally.  X-rays reportedly revealed mild to moderate degenerative joint disease of the bilateral knees.  The physician commented that knee replacement would not be of any benefit to the Veteran at this point as his radiographic changes were only mild and the Veteran understood that knee replacement would not improve the range of motion of his knees as they are mainly due to the spasm and contracture of his muscles.  

The Veteran was afforded additional VA examinations in June 2007 and July 2008.  During the June 2007 examination, the Veteran presented with a slight limp and was using a cane and hinged knee brace on the left side.  The Veteran reported that the difference in range of motion on testing in September 2004 and May 2006 was because he was on morphine at the prior examination.  The Veteran was not on morphine or any narcotics at the June 2007 examination.  Right knee range of motion was from 10 degrees to 100 degrees and left knee range of motion was from 10 degrees to 110 degrees with pain at the extremes.  The examiner specifically noted that all of the above joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was slight bilateral anterior instability.  X-rays from November 2006 demonstrated medial compartment osteoarthritis of the right knee, signs of bilateral ACL repairs and no significant arthropathy on the left side.  The impression was osteoarthritis of the right knee with prior history of bilateral ACL repairs and meniscal repairs.  There was no change in the frequency of symptoms compared to the May 2006 examination.  

During the July 2008 examination, the Veteran complained of knee pain every two weeks.  He also reported that his right knee swells, locks, buckles, pops and grinds.  His left knee does not swell or lock, but does buckle, pop and grind.  He used a left knee brace and a cane.  He reported being unable to run, squat, climb, stand more than 15 minutes, walk more than 20 minutes, or sit more than 30 minutes.  On examination, he had a limp and a cane.  There was no instability, tenderness, crepitus or warmth of either knee.  Extension was to 20 degrees with pain, bilaterally.  Right knee flexion was to 70 degrees and left knee flexion was to 80 degrees, both with pain.  The examiner noted that the above joints had no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  The impression was that the Veteran had moderately severe impairment of range of motion of both knees following multiple surgeries on both knees.  He also had ACL tear repairs bilaterally and osteoarthritis on the right.  

The physician who examined the Veteran in August 2004, May 2006, and July 2008 was subsequently asked to offer an opinion regarding muscle impairment.  In August 2008, after a review of the file, the examiner stated that in May 2006 and August 2004 motor strength was 5/5 for flexion and extension and that none of the examiner's evaluations reported there being any atrophy.  The examiner's impression was that the Veteran had moderate to severe loss of range of motion, no evidence of muscle spasm or contraction on the past examinations by the examiner and no evidence of atrophy or muscle loss.

	Reductions

The Veteran was awarded 40 percent disability ratings for residuals of ACL repair of the right knee and internal derangement of the left knee more than 5 years before the reductions at issue.  Hence, the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings apply.  

Initially, the Board notes that the original 40 percent ratings were assigned based on muscle injuries to Muscle Group XIV.  This is reflected in part by the left knee being rating by analogy to Diagnostic Code 5314 per the rating decision code sheet, and is clear after a reading of the January 1994 rating decision.  After discussing the right knee symptomatology, the rating states that "[t]his equates with a 40% disability evaluation under Diagnostic Code 5314."  The Board also notes that while the rating decision code sheet at that time indicated that the 40 percent rating for the right knee was assigned based on Diagnostic Code 5257, that diagnostic code does not allow for a 40 percent rating while Diagnostic Code 5314 does.  The code sheet further noted that a bilateral factor of 6.4 percent was added for "DC 5314 (x2)."  Given the above, the Board finds that the 40 percent rating for the right knee was actually based on muscle impairment in spite of the assigned diagnostic code.  

The May 2006 examination upon which the reduction in benefits was based was as full and complete as the July 1993 and August 2004 examinations upon which the 40 percent ratings were granted and continued, respectively.  Each examination included a review of the relevant evidence, a thorough examination, and review of diagnostic testing.  

In this case, material improvement in the Veteran's residuals of ACL repair of the right knee and internal derangement of the left knee were shown at the time of the reduction.  Examination of the knees in June 1993 revealed severe atrophy of the quadriceps mechanism and hamstrings on the right and severe atrophy on the left.  In May 2006 the Veteran had 5/5 motor strength in each knee.  This constitutes an improvement in the conditions.  The Veteran had mild to intermediate ACL instability in June 1993 and some anterior instability bilaterally in May 2006.  It is important to note that the knee disabilities at issue regarding reduction have to do with muscular impairment and instability.  The Veteran is receiving a separate rating for limitation of extension.  

Motor strength 5/5 with some instability is indicative of no more than moderate muscular impairment.  Hence, at the time of the reduction the evidence reflected that no more than a 10 percent rating for each knee was warranted based on the criteria in Diagnostic Code 5314 (Muscle Group XIV).  It is further noted that no more than a 10 percent rating could have been assigned under Diagnostic Code 5257 (other impairment of the knee) at that time as no more than slight lateral instability was shown in each knee.  Based on similar findings during past examinations (see August 2004 VA examination finding 5/5 motor strength and no instability), it was reasonably certain that the improvement would be maintained under the ordinary conditions of life.   

The Board recognizes the Veteran's belief that his knee disabilities have worsened since the 40 percent disability ratings were assigned; however, the medical evidence of record actually shows improvement in muscular function.  The findings made by medical professionals after clinical examinations are afforded more weight than the Veteran's general statements.  

As the preponderance of the evidence at the time of the reductions indicates that 10 percent ratings were warranted for residuals of ACL repair of the right knee and internal derangement of the left knee, rather than 40 percent ratings, and the procedural requirements for reduction were properly followed, the reductions from 40 to 10 percent for residuals of ACL repair of the right knee and internal derangement of the left knee were proper.

	Higher Ratings

Ratings in excess of 10 percent are not warranted for the left and right knee muscular complaints and instability at any point during the course of this appeal.  Thus, the claims for increase both before and after December 1, 2006 must be denied.  

To warrant a rating in excess of 10 percent, the evidence would need to show moderate lateral instability, leg flexion limited to 30 degrees, or moderately severe muscle impairment.  See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5257, 5260; 4.73, Diagnostic Code 5314.  

A November 2006 VA outpatient treatment record shows extreme spacity of the quadriceps.  During VA examination of the knees in May 2006 it was noted that the Veteran had some anterior instability bilaterally, 5/5 motor strength in both knees, right knee flexion to 105 degrees, and left knee flexion 120 degrees.  During VA examination of the knees in June 2007 it was noted that the Veteran had slight bilateral anterior instability, right knee flexion to 100 degrees, and left knee flexion to 110 degrees.  During VA examination of the knees in July 2008 it was noted that there was no instability, right knee flexion to 70 degrees and left knee flexion to 80 degrees.  On all of the VA examination reports it was specifically noted that there was no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  Thus the medical evidence reflects no more than slight instability, flexion limited to, at most, 70 or 80 degrees, and no more than moderate muscle impairment.  The criteria for higher ratings have not been met.  Separate 10 percent ratings cannot be assigned based on instability of the knee (Diagnostic Code 5257) and moderate muscle impairment (Diagnostic Code 5314) as this would encompass evaluating the same manifestations under different diagnostic codes.  See 38 C.F.R. § 4.14 (2011) (prohibiting pyramiding).  

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his knee disabilities.  As the level of disability required for higher ratings is not shown by the medical or lay evidence of record, the Board finds that the preponderance of the evidence is against the claim for disability ratings in excess of 10 percent for the muscular impairment and instability of the left and right knees.  

The Board has considered other diagnostic codes but finds no appropriate code that would allow for ratings in excess of those already assigned.  The Veteran is already receiving separate ratings for limitation of extension and such cannot be considered in evaluating the issues on appeal.  See 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  There is no indication of ankylosis of the knee, problems with semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Thus, consideration under diagnostic codes 5256, 5258, 5259, 5262, and 5263 is not warranted.  See 38 C.F.R. § 4.71a.  

The Board has considered whether the Veteran's residuals of ACL repair of the right knee and internal derangement of the left knee present exceptional or unusual disability pictures as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence supports the reductions and is against the assignment of ratings higher than those assigned above, that doctrine is not further applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Reduction in the rating for residuals of ACL repair of the right knee from 40 percent to 10 percent, effective December 1, 2006, is proper.  

Entitlement to a disability rating in excess of 40 percent for residuals of ACL repair of the right knee, prior to December 1, 2006, is denied.  

Entitlement to a disability rating in excess of 10 percent for residuals of ACL repair of the right knee, since December 1, 2006, is denied.  

Reduction in the rating for internal derangement of the left knee from 40 percent to 10 percent, effective December 1, 2006, is proper.  

Entitlement to a disability rating in excess of 40 percent for internal derangement of the left knee, prior to December 1, 2006, is denied.  

Entitlement to a disability rating in excess of 10 percent for internal derangement of the left knee, since December 1, 2006, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


